Citation Nr: 0518481	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for peripheral vascular 
disease with deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S.M. CIEPLAK, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Special Processing Unit 
in Cleveland, Ohio, which denied the benefit sought.   

The veteran had perfected an appeal vis-à-vis 
arteriosclerotic heart disease (ASHD), but that appeal was 
withdrawn in a written statement dated in April 2002.  The 
Board is accordingly without further jurisdiction as to that 
matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran had service as a member of the occupation forces 
in Japan after World War II, and he was present in the 
defined Nagasaki area from October to December 1945.  He 
asserts that the claimed disorders derive from his exposure 
to residual ionizing radiation.  

A report was obtained from the Defense Threat Reduction 
Agency as to the veteran's radiation exposure.  In 
correspondence dated October 17, 2003, both claims listed on 
the first page of this decision were referred to the VA Chief 
Medical Director for opinion as to any relationship between 
his exposure to radiation and the development of the claimed 
disorders.  However, only the claim for entitlement to 
service connection for cataracts was actually referred for 
opinion; the request for an opinion vis-à-vis peripheral 
vascular disease with deep vein thrombosis of the lower 
extremities was apparently overlooked.  

Moreover after issuance of the Statement of the Case (SOC) 
and along with his substantive appeal, the veteran submitted 
additional medical text evidence pertaining to a possible 
association between both of the claimed disorders and the 
veteran's exposure to radiation.  Such evidence was not 
officially considered by the RO before forwarding the case to 
the Board.  Moreover, the appellant did not waive his right 
to have this new evidence initially considered by the RO.  
Remand for such consideration is required.  38 C.F.R. §§ 
19.31, 20.1304 (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following action:   

1.  The veteran's claims file should be 
referred to the VA Under Secretary for 
Health for an opinion as the relationship 
between exposure to ionizing radiation 
during service and the subsequent 
development of cataracts and/or 
peripheral vascular disease with deep 
vein thrombosis of the lower extremities.  
The specialist should additionally 
consider the medical text attached to the 
veteran's substantive appeal received in 
April 2004.  The complete rationale 
should be provided for any opinion given.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case that 
contemplates all evidence associated with 
the claims file since issuance of the 
SOC, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

